Order (denominated a judgment), Supreme Court, Bronx County (Stanley Green, J.), entered on or about April 16, 1996, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
We agree with the motion court’s conclusion that plaintiff submitted sufficient evidence to raise issues of fact as to whether her assailant was an intruder, rather than a guest in the building, who had gained access to the building through a broken front door, rather than through the bolted roof exit (cf., Wright v New York City Hous. Auth., 208 AD2d 327, 330). We have considered defendant’s other contentions, and find them to be without merit. Concur—Murphy, P. J., Milonas, Wallach, Rubin and Mazzarelli, JJ.